[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
    Date of Sentence       September 23, 1991 Date of Application    October 7, 1991 Date Application Filed October 11, 1991 Date of Decision       March 23, 1993
Application for review of sentence imposed by the Superior Court, Judicial District of Fairfield. Docket No. CR91-62644;
George Kramer, Esq., Defense Counsel, for Petitioner
Linda Howe, Esq., Assistant State's Attorney, for the State.
BY THE DIVISION
After a plea of guilty, petitioner was convicted of assault in the first degree in violation of General Statutes53a-59(a)(1). A sentence of twenty years, execution suspended after thirteen years with three years probation was imposed.
The facts underlying petitioner's conviction indicate that petitioner went to the victim's home to discuss their recently terminated relationship. At about 2:00 a.m. petitioner entered the victim's bedroom and told her that if she wasn't his she couldn't be anyone elses. He then placed his hand over her mouth and stabbed her in the back. The victim screamed for her children and her two sons attempted to subdue petitioner who managed to escape. The victim was transported to the hospital where she was treated for a punctured lung. Treatment required that a piece of the victim's lung be removed. CT Page 3672
The attorney for the petitioner requested that the sentence be reduced. He stated that at the time of the attack petitioner had been drinking heavily and suffered from a head injury. The attorney also argued that petitioner showed remorse and accepted responsibility for his actions. The attorney noted that petitioner had a prior criminal record but nothing involving crimes of violence. Speaking on his own behalf, petitioner urged a reduction in sentence saying that he did accept responsibility for the offense and was sorry. He promised that he would do better in the future.
The state's attorney argued against any reduction claiming that the attack was unprovoked and resulted in serious physical injuries to the victim. The attorney pointed out that the victim still suffered as a result of the injuries inflicted by petitioner. The state's attorney further said that the sentence imposed was less than that recommended to the sentencing judge.
At the time sentence was imposed petitioner was a young man, twenty-six years of age with two prior felony convictions and a serious substance abuse problem. He committed an unprovoked assault with a weapon that resulted in a serious and permanent injuries to the victim. The sentence imposed was well under the maximum sentence which could have been imposed for the crime.
Considering all of the factors involved it cannot be found that the sentence was inappropriate or disproportionate. In light of the provisions of Connecticut Practice Book 942 the sentence should not be reduced.
The sentence is affirmed.
Purtill, J., Klaczak, J. and Norko, J. participated in this decision. CT Page 3673